 



Exhibit 10(c)

CDW 2000 INCENTIVE STOCK OPTION PLAN
(As Amended through May 20, 2004)

I. INTRODUCTION

1.1 Purposes. The purposes of the 2000 Incentive Stock Option Plan (the “Plan”)
of CDW Corporation, an Illinois corporation (the “Company”), are (i) to align
the interests of the Company’s shareholders and the recipients of options under
this Plan by increasing the proprietary interest of such recipients in the
Company’s growth and success, (ii) to advance the interests of the Company by
attracting, motivating and retaining officers, other employees and consultants
and (iii) to motivate such persons to act in the long-term best interests of the
Company and its shareholders.

1.2 Administration. This Plan shall be administered by a committee (the
“Committee”) designated by the Board of Directors of the Company (the “Board”)
consisting of two or more members of the Board. Each member of the Committee
shall be a “Non-Employee Director” within the meaning of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and an
“outside director” within the meaning of Section 162(m) of the Internal Revenue
Code of 1986, as amended (the “Code”).

     The Committee shall, subject to the terms of this Plan, select eligible
persons for participation in this Plan and shall determine the number of shares
of Common Stock subject to each option granted hereunder, the exercise price of
such option, the time and conditions of exercise of such option and all other
terms and conditions of such option, including, without limitation, the form of
the option agreement. The Committee may, in its sole discretion and for any
reason at any time, subject to the requirements of Section 162(m) of the Code
and regulations thereunder in the case of an option intended to be qualified
performance-based compensation, take action such that any or all outstanding
options shall become exercisable in part or in full. Notwithstanding anything in
this Plan to the contrary and subject to Section 3.7, without the approval of
shareholders, the Committee will not reprice a previously granted option.

     The Committee shall, subject to the terms of this Plan, interpret this Plan
and the application thereof, establish rules and regulations it deems necessary
or desirable for the administration of this Plan and may impose, incidental to
the grant of an option, conditions with respect to the grant, such as limiting
competitive employment or other activities. All such interpretations, rules,
regulations and conditions shall be final, binding and conclusive. Each option
shall be evidenced by a written agreement (an “Agreement”) between the Company
and the optionee setting forth the terms and conditions of such option.

     To the extent permitted by applicable law, the Committee may delegate some
or all of its power and authority hereunder to the Board or the Chairman of the
Board and Chief Executive Officer or other executive officer of the Company as
the Committee deems appropriate; provided, however, that (i) the Committee may
not delegate its power and authority to the Board or the Chairman of the Board
and Chief Executive Officer or other executive officer of the

1



--------------------------------------------------------------------------------



 



Company with regard to the grant of an award to any person who is a “covered
employee” within the meaning of Section 162(m) of the Code or who, in the
Committee’s judgment, is likely to be a covered employee at any time during the
period an award hereunder to such employee would be outstanding and (ii) the
Committee may not delegate its power and authority to the Chairman of the Board
and Chief Executive Officer or other executive officer of the Company with
regard to the selection for participation in this Plan of an officer or other
person subject to Section 16 of the Exchange Act or decisions concerning the
timing, pricing or amount of an award to such an officer or other person.

     No member of the Board or Committee, and neither the Chairman of the Board
and Chief Executive Officer nor other executive officer to whom the Committee
delegates any of its power and authority hereunder, shall be liable for any act,
omission, interpretation, construction or determination made in connection with
this Plan in good faith, and the members of the Board and the Committee and the
Chairman of the Board and Chief Executive Officer or other executive officer
shall be entitled to indemnification and reimbursement by the Company in respect
of any claim, loss, damage or expense (including attorneys’ fees) arising
therefrom to the full extent permitted by law, except as otherwise may be
provided in the Company’s Articles of Incorporation and/or By-Laws, and under
any directors’ and officers’ liability insurance that may be in effect from time
to time.

     A majority of the Committee shall constitute a quorum. The acts of the
Committee shall be either (i) acts of a majority of the members of the Committee
present at any meeting at which a quorum is present or (ii) acts approved in
writing by all of the members of the Committee without a meeting.

1.3 Eligibility. Participants in this Plan shall consist of such officers and
other employees, persons expected to become officers and other employees, and
consultants of the Company, its affiliates and its subsidiaries from time to
time (individually a “Subsidiary” and collectively the “Subsidiaries”) as the
Committee in its sole discretion may select from time to time. For purposes of
this Plan, references to employment shall also mean an agency relationship with
the Company and references to employment by the Company shall also mean
employment by an affiliate of the Company or a Subsidiary. The Committee’s
selection of a person to participate in this Plan at any time shall not require
the Committee to select such person to participate in this Plan at any other
time.

1.4 Shares Available. Subject to adjustment as provided in Section 3.7,
4,000,000 shares of the common stock, par value $0.01 per share, of the Company
(“Common Stock”) plus the sum of: (i) the number of shares of Common Stock
available for the future grant of stock options under the CDW 1996 Incentive
Stock Option Plan and (ii) the total number of shares of Common Stock available
for the future grant of stock options under the CDW Incentive Stock Option Plan
and the CDW Director Stock Option Plan combined, shall be available for grants
of options under this Plan, reduced by the sum of the aggregate number of shares
of Common Stock which become subject to outstanding options. To the extent that
shares of Common Stock subject to an outstanding option are not issued or
delivered by reason of the expiration, termination, cancellation or forfeiture
of such option (other than by reason of the delivery or withholding of shares of
Common Stock to pay all or a portion of the exercise price of such option, or to
satisfy

2



--------------------------------------------------------------------------------



 



all or a portion of the tax withholding obligations relating to such option),
then such shares of Common Stock shall again be available under this Plan.

     Shares of Common Stock shall be made available from authorized and unissued
shares of Common Stock, or authorized and issued shares of Common Stock
reacquired and held as treasury shares or otherwise or a combination thereof.

     To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder,
the maximum number of shares of Common Stock with respect to which options may
be granted during any calendar year to any person shall be 2,000,000, subject to
adjustment as provided in Section 3.7.

II. STOCK OPTIONS

2.1 Grants of Stock Options. The Committee may, in its discretion, grant options
to purchase shares of Common Stock to such eligible persons as may be selected
by the Committee. Each option, or portion thereof, that is not an Incentive
Stock Option, shall be a “Non-Statutory Stock Option”. An Incentive Stock Option
may not be granted to any person who is not an employee of the Company or any
subsidiary (as defined in Section 424 of the Code). An “Incentive Stock Option”
shall mean an option to purchase shares of Common Stock that meets the
requirements of Section 422 of the Code, or any successor provision, which is
intended by the Committee to constitute an Incentive Stock Option. Each
Incentive Stock Option shall be granted within ten years of the date this Plan
is adopted by the Board. To the extent that the aggregate Fair Market Value
(determined as of the date of grant) of shares of Common Stock with respect to
which options designated as Incentive Stock Options are exercisable for the
first time by a participant during any calendar year (under this Plan or any
other plan of the Company, or any parent or subsidiary as defined in Section 424
of the Code) exceeds the amount (currently $100,000) established by the Code,
such options shall constitute Non-Statutory Stock Options. “Fair Market Value”
shall mean the closing transaction price of a share of Common Stock as reported
on The NASDAQ Stock Market on the date as of which such value is being
determined or, if there shall be no reported transactions on such date, on the
next preceding date for which a transaction was reported; provided, however,
that Fair Market Value may be determined by the Committee by whatever means or
method as the Committee, in the good faith exercise of its discretion, shall at
such time deem appropriate.

2.2 Terms of Stock Options. Options shall be subject to the following terms and
conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of this Plan, as the Committee shall deem advisable:

     (a) Number of Shares and Purchase Price. The number of shares of Common
Stock subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of an option shall not be less than 100% of the Fair Market Value
of a share of Common Stock on the date of grant of such option; provided
further, that if an Incentive Stock Option shall be granted to any person who,
at the time such option is granted, owns capital stock possessing more than ten
percent of the total combined voting power of all classes of capital stock of
the Company (or of any parent

3



--------------------------------------------------------------------------------



 



or subsidiary as defined in Section 424 of the Code) (a “Ten Percent Holder”),
the purchase price per share of Common Stock shall be the price (currently 110%
of Fair Market Value) required by the Code in order to constitute an Incentive
Stock Option.

     (b) Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
Incentive Stock Option shall be exercised later than ten years after its date of
grant and provided further, that if an Incentive Stock Option shall be granted
to a Ten Percent Holder, such option shall not be exercised later than five
years after its date of grant. The Committee may, in its discretion, establish
performance measures or other criteria which shall be satisfied or met as a
condition to the grant of an option or to the exercisability of all or a portion
of an option. The Committee shall determine whether an option shall become
exercisable in cumulative or non-cumulative installments and in part or in full
at any time. An exercisable option, or portion thereof, may be exercised only
with respect to whole shares of Common Stock.

     (c) Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanied by payment therefor in full (or arrangement made
for such payment to the Company’s satisfaction) either (A) in cash, (B) by
delivery (either actual delivery or by attestation procedures established by the
Company) of previously owned whole shares of Common Stock (which the optionee
has held for at least six months prior to the delivery of such shares or which
the optionee purchased on the open market and in each case for which the
optionee has good title, free and clear of all liens and encumbrances) having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (C) to the extent
permitted by applicable law, in cash by a broker-dealer acceptable to the
Company to whom the optionee has submitted an irrevocable notice of exercise,
(D) to the extent expressly authorized by the Committee, through a cashless
exercise arrangement with the Company; or (E) a combination of (A) and (B), in
each case to the extent set forth in the Agreement relating to the option and
(ii) by executing such documents as the Company may reasonably request. Any
fraction of a share of Common Stock which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
the optionee. No certificate representing Common Stock shall be delivered until
the full purchase price therefor has been paid (or arrangement made for such
payment to the Company’s satisfaction).

     (d) Non-Competition. In the event that an optionee is employed by, receives
compensation from or otherwise is associated with or has agreed in principle to
be employed by or to receive compensation from or otherwise be associated as an
officer, agent, director, employee, shareholder, consultant or otherwise with a
Competitor (as hereinafter defined) of the Company at any time prior to the
expiration of the optionee’s options: (i) any and all unexercised options shall
be forfeited and (ii) any and all Option Proceeds (as hereinafter defined) shall
be immediately due and payable by the optionee to the Company. For purposes of
this Section, “Competitor” shall mean any entity or person which engages for any
portion of its business in the sale of personal computer products to residents
of the United States or any other country, region or territory in which the
Company or its Subsidiaries conduct business or, to the knowledge of the
optionee, plan to conduct business at the time in question. For purposes of this
Section, “Option Proceeds” shall mean (i) the difference between (A) the Fair
Market Value of a

4



--------------------------------------------------------------------------------



 



share of Common Stock on the date of exercise and (B) the per share exercise
price of the option, multiplied by (ii) the number of shares of Common Stock
acquired pursuant to any exercise of options issued under this Plan which occurs
after the date 24 months prior to the date of the optionee’s termination of
employment with the Company. The remedy provided by this Section shall be in
addition to and not in lieu of any rights or remedies which the Company may have
against the optionee in respect of a breach by the optionee of any duty or
obligation to the Company.

2.3 Termination of Employment or Service.

     (a) Disability. Subject to paragraph (e) below and unless otherwise
specified in the Agreement relating to an option, if an optionee’s employment
with or service to the Company terminates by reason of Disability, each option
held by such optionee shall be fully exercisable and may thereafter be exercised
by such optionee (or such optionee’s legal representative or similar person)
until and including the earlier to occur of (i) the date which is one year after
the effective date of such optionee’s termination of employment or service and
(ii) the expiration date of the term of such option. For purposes of this Plan,
“Disability” shall mean the inability of an optionee substantially to perform
such optionee’s duties and responsibilities for a continuous period of at least
six months.

     (b) Retirement. Subject to paragraph (e) below and unless otherwise
specified in the Agreement relating to an option, if an optionee’s employment
with or service to the Company terminates by reason of retirement on or after
age 62 after a minimum of 10 years of continuous employment with or service to
the Company (“Retirement”), each option held by such optionee (i) shall, to the
extent not exercisable as of the effective date of the optionee’s retirement,
become exercisable in accordance with the vesting provisions set forth in the
Agreement relating to such option and (ii) upon becoming exercisable may be
exercised by such optionee (or such optionee’s legal representative or similar
person) until the expiration date of the term of such option.

     (c) Death. If an optionee’s employment with or service to the Company
terminates by reason of death, each option held by such optionee shall be fully
exercisable and may thereafter be exercised by such optionee’s executor,
administrator, legal representative, beneficiary or similar person until and
including the earlier to occur of (i) the date which is one year after the date
of death and (ii) the expiration date of the term of such option.

     (d) Other Termination. Subject to paragraph (e) below and unless otherwise
specified in the Agreement relating to an option, if an optionee’s employment
with or service to the Company terminates for any reason other than Disability,
Retirement or death or for Cause, each option held by such optionee shall be
exercisable only to the extent that such option is exercisable on the effective
date of such optionee’s termination of employment or service and may thereafter
be exercised by such optionee (or such optionee’s legal representative or
similar person) until and including the earlier to occur of (i) the date which
is three months after the effective date of such optionee’s termination of
employment or service and (ii) the expiration date of the term of such option.
For purposes of this Plan, “Cause” shall mean (1) the commission of a criminal
act, fraud, gross negligence or willful misconduct against, or in derogation of,
the interests of the Company; (2) divulging confidential information regarding
the

5



--------------------------------------------------------------------------------



 



Company; (3) interference with the relationship between the Company and any
major supplier or customer; or (4) the performance of any similar action that
the Committee, in its sole discretion, may deem to be sufficiently injurious to
the interests of the Company to constitute cause for termination.

     (e) Termination of Employment — Incentive Stock Options. Unless otherwise
specified in the Agreement relating to an option, if the employment with the
Company of a holder of an Incentive Stock Option terminates by reason of
Permanent and Total Disability (as defined in Section 22(e)(3) of the Code),
each Incentive Stock Option held by such optionee shall be exercisable to the
extent set forth in Section 2.3(a), and may thereafter be exercised by such
optionee (or such optionee’s legal representative or similar person) until and
including the earlier to occur of (i) the date which is one year after the
effective date of such optionee’s termination of employment and (ii) the
expiration date of the term of such option.

     Unless otherwise specified in the Agreement relating to an option, if the
employment with the Company of a holder of an Incentive Stock Option terminates
for any reason other than Permanent and Total Disability or death or for Cause,
each Incentive Stock Option held by such optionee shall be exercisable to the
extent set forth in Section 2.3(a), Section 2.3(b) or Section 2.3(d), as
applicable, and may thereafter be exercised by such holder (or such holder’s
legal representative or similar person) until and including the earlier to occur
of (i) the date which is three months after the effective date of such
optionee’s termination of employment and (ii) the expiration date of the term of
such option.

     (f) Death Following Termination of Employment or Service. Unless otherwise
specified in the Agreement relating to an option, if an optionee dies during the
period set forth in Section 2.3(a), Section 2.3(b), Section 2.3(d), if any, or
Section 2.3(e) , each option held by such optionee shall be exercisable only to
the extent that such option is exercisable on the date of such optionee’s death
and may thereafter be exercised by such optionee’s executor, administrator,
legal representative, beneficiary or similar person until and including the
earlier to occur of (i) the date which is one year after the date of death and
(ii) the expiration date of the term of such option.

     (g) Cause. Notwithstanding anything to the contrary in this Plan or in any
Agreement relating to an option, if the employment with or service to the
Company of the holder of an option is terminated by the Company for Cause, each
option held by such holder shall terminate automatically on the effective date
of such holder’s termination of employment or service.

III. GENERAL

3.1 Effective Date and Term of Plan. This Plan, as amended through April 2,
2002, shall be submitted to the shareholders of the Company for approval and, if
approved by the affirmative vote of a majority of the shares of Common Stock
present in person or represented by proxy at the 2002 annual meeting of
shareholders, shall become effective as of January 1, 2002. No option may be
exercised prior to the date of such shareholder approval. This Plan shall
terminate on March 16, 2010, unless terminated earlier by the Board. Termination
of this Plan shall not affect the terms or conditions of any option granted
prior to termination.

6



--------------------------------------------------------------------------------



 



3.2 Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of shareholder approval required by applicable law,
rule or regulation, including Section 162(m) and Section 422 of the Code and the
rules of the Nasdaq Stock Market; provided, however, that no amendment shall be
made without shareholder approval if such amendment would (a) increase the
maximum number of shares of Common Stock available under this Plan (subject to
Section 3.7), (b) effect any change inconsistent with Section 422 of the Code,
(c) extend the term of this Plan or (d) permit the granting of a stock option
having a purchase price per share of Common Stock of less than 100% of the Fair
Market Value of a share of Common Stock on the date of grant of such stock
option. No amendment may impair the rights of a holder of an outstanding option
without the consent of such holder.

3.3 Agreement. No option shall be valid until an Agreement is executed by the
Company and the optionee and, upon execution by the Company and the optionee and
delivery of the Agreement to the Company, such option shall be effective as of
the effective date set forth in the Agreement.

3.4 Non-Transferability. Unless otherwise specified in the Agreement relating to
an option, no option hereunder shall be transferable other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company. Except to the extent permitted by the
foregoing sentence, each option may be exercised during the optionee’s lifetime
only by the optionee or the optionee’s legal representative or similar person.
Except as permitted by the second preceding sentence, no option hereunder shall
be sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any option
hereunder, such option and all rights thereunder shall immediately become null
and void.

3.5 Tax Withholding. The Company shall have the right to require, prior to the
issuance or delivery of any shares of Common Stock, payment by the optionee of
any Federal, state, local or other taxes which may be required to be withheld or
paid in connection with an option hereunder. An Agreement may provide that
(i) the Company shall withhold whole shares of Common Stock which would
otherwise be delivered upon exercise of the option having an aggregate Fair
Market Value determined as of the date the obligation to withhold or pay taxes
arises in connection with the option (the “Tax Date”) in the amount necessary to
satisfy any such obligation or (ii) the optionee may satisfy any such obligation
by any of the following means: (A) a cash payment to the Company, (B) delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously owned whole shares of Common Stock having an
aggregate Fair Market Value determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered upon
exercise of the option having an aggregate Fair Market Value determined as of
the Tax Date, equal to the amount necessary to satisfy any such obligation,
(D) a cash payment by a broker-dealer acceptable to the Company to whom the
optionee has submitted an irrevocable notice of exercise or (E) any combination
of (A), (B) and (C), in each case to the extent set forth in the Agreement
relating to the option. Shares of Common Stock to be delivered or withheld may
not have an aggregate Fair Market Value in excess of the amount determined by
applying the minimum statutory

7



--------------------------------------------------------------------------------



 



withholding rate. Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the optionee.

3.6 Restrictions on Shares. Each option hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the exercise of such option
or the delivery of shares thereunder, such option shall not be exercised and
such shares shall not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company may
require that certificates evidencing shares of Common Stock delivered pursuant
to any option hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the holder is prohibited except in compliance with
the Securities Act of 1933, as amended, and the rules and regulations
thereunder.

3.7 Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number and class of securities available under this Plan, the
maximum number and class of securities with respect to which options may be
granted during any calendar year to any person and the number (including on its
date of grant for purposes of determining exercisability pursuant to Section
2.2(b)) and class of securities subject to each outstanding option, the purchase
price per security, shall be appropriately adjusted by the Committee, such
adjustments to be made in the case of outstanding options without an increase in
the aggregate purchase price. The decision of the Committee regarding any such
adjustment shall be final, binding and conclusive. If any adjustment would
result in a fractional security being (a) available under this Plan, such
fractional security shall be disregarded, or (b) subject to an option under this
Plan, the Company shall pay the optionee, in connection with the first exercise
of the option in whole or in part occurring after such adjustment, an amount in
cash determined by multiplying (A) the fraction of such security (rounded to the
nearest hundredth) by (B) the excess, if any, of (x) the Fair Market Value on
the exercise date over (y) the exercise price of the option.

3.8 Change in Control.

     (a)(1) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive shares of common stock
that are registered under Section 12 of the Exchange Act, all outstanding
options shall immediately become exercisable in full and there shall be
substituted for each share of Common Stock available under this Plan, whether or
not then subject to an outstanding option, the number and class of shares into
which each outstanding share of Common Stock shall be converted or for which it
shall be exchanged pursuant to such Change in Control. In the event of any such
substitution, the purchase price per share of each option shall be appropriately
adjusted by the Committee (whose determination shall be final,

8



--------------------------------------------------------------------------------



 



binding and conclusive), such adjustments to be made without an increase in the
aggregate purchase price or base price.

     (2) Notwithstanding any provision in this Plan or any Agreement, in the
event of a Change in Control pursuant to Section (b)(1) or (2) below, or in the
event of a Change in Control pursuant to Section (b)(3) or (4) below in
connection with which the holders of Common Stock receive consideration other
than shares of common stock that are registered under Section 12 of the Exchange
Act, each outstanding option shall be surrendered to the Company by the holder
thereof, and each such option shall immediately be canceled by the Company, and
the holder shall receive, within ten days of the occurrence of a Change in
Control, a cash payment from the Company in an amount equal to the number of
shares of Common Stock then subject to such option, multiplied by the excess, if
any, of (A) the greater of (1) the highest per share price offered to
shareholders of the Company in any transaction whereby the Change in Control
takes place or (2) the Fair Market Value of a share of Common Stock on the date
of occurrence of the Change in Control over (B) the purchase price per share of
Common Stock subject to the option. The Company may, but is not required to,
cooperate with any person who is subject to Section 16 of the Exchange Act to
assure that any cash payment in accordance with the foregoing to such person is
made in compliance with Section 16 and the rules and regulations thereunder.

     (b) “Change in Control” shall mean

     (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act , of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of both (x) 25% or more of the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”) and (y) combined voting power of the Outstanding Company Voting
Securities equal to or in excess of the combined voting power of the Outstanding
Company Voting Securities held by the Krasny Family (as hereinafter defined);
excluding, however, the following: (A) any acquisition directly from the Company
or any member of the Krasny Family (excluding any acquisition resulting from the
exercise of an exercise, conversion or exchange privilege unless the security
being so exercised, converted or exchanged was acquired directly from the
Company or from any member of the Krasny Family), (B) any acquisition by the
Company , any member of the Krasny Family or any group that includes a member of
the Krasny Family, (C) any acquisition by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or (D) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (3) of this
Section 3.8(b) shall be satisfied, provided that, for purposes of clause (B), if
any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or any member of the Krasny Family) shall, by reason of an
acquisition of Outstanding Company Voting Securities by the Company, become the
beneficial owner of both (x) 25% or more of the Outstanding Company Voting
Securities and (y) combined voting power of the Outstanding Company Voting
Securities equal to or in excess of the combined voting power of the Outstanding
Company Voting Securities held by the Krasny

9



--------------------------------------------------------------------------------



 



Family, and such Person shall, after such acquisition of Outstanding Company
Voting Securities by the Company, become the beneficial owner of any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;

     (2) individuals who, as of the date of approval of this Plan by the
shareholders of the Company, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of such Board; provided,
however, that any individual who becomes a director of the Company subsequent to
the date of approval of this Plan by the shareholders of the Company whose
election, or nomination for election by the Company’s shareholders, was approved
by the vote of at least a majority of the directors then comprising the
Incumbent Board shall be deemed a member of the Incumbent Board; and provided
further, that no individual who was initially elected as a director of the
Company as a result of an actual or threatened solicitation by a person or group
for the purpose of opposing a solicitation by any other person or group with
respect to the election or removal of directors, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed a member of the Incumbent Board;

     (3) consummation of a reorganization, merger or consolidation unless, in
any such case, immediately after such reorganization, merger or consolidation,
(i) more than 50% of the combined voting power of the then outstanding
securities of the corporation resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation, (ii) no Person (other than the Company, any employee
benefit plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 25% or more of the Outstanding Company Voting Securities)
beneficially owns, directly or indirectly, both (x) 25% or more of the combined
voting power of the then outstanding securities of such corporation entitled to
vote generally in the election of directors and (y) combined voting power of the
then outstanding securities of such corporation equal to or in excess of the
combined voting power of the then outstanding securities of such corporation
held by the Krasny Family and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or

     (4) consummation of (i) a plan of complete liquidation or dissolution of
the Company or (ii) the sale or other disposition of all or substantially all of
the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) more than 50% of the
combined voting power of the then outstanding securities thereof entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such sale or other disposition, (B) no Person
(other than the Company, any employee benefit plan (or related

10



--------------------------------------------------------------------------------



 



trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly, 25%
or more of the Outstanding Company Voting Securities) beneficially owns,
directly or indirectly, both (x) 25% or more of the combined voting power of the
then outstanding securities thereof entitled to vote generally in the election
of directors and (y) combined voting power of the then outstanding securities
thereof equal to or in excess of the combined voting power of the then
outstanding securities thereof held by the Krasny Family and (C) at least a
majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.

     (c) “Krasny Family” shall mean Michael P. Krasny, Janet Krasny, any
descendant of Michael P. Krasny or Janet Krasny or the spouse of any such
descendant (collectively, the “Krasny Family Group”), any trust, partnership or
other entity for the benefit of any member of the Krasny Family Group, the
estate of any member of the Krasny Family Group or any charitable organization
established by any member of the Krasny Family Group.

3.9 No Right of Participation or Employment. No person shall have any right to
participate in this Plan. Neither this Plan nor any option granted hereunder
shall confer upon any person any right to continued employment by the Company,
any Subsidiary or any affiliate of the Company or affect in any manner the right
of the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.

3.10 Rights as Shareholder. No person shall have any rights as a shareholder of
the Company with respect to any shares of Common Stock which are subject to an
option hereunder until such person becomes a shareholder of record with respect
to such shares of Common Stock.

3.11 Designation of Beneficiary. If permitted by the Company, an optionee may
file with the Committee a written designation of one or more persons as such
optionee’s beneficiary or beneficiaries (both primary and contingent) in the
event of the optionee’s death. To the extent an outstanding option granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option.

     Each beneficiary designation shall become effective only when filed in
writing with the Committee during the optionee’s lifetime on a form prescribed
by the Committee. The spouse of a married optionee domiciled in a community
property jurisdiction shall join in any designation of a beneficiary other than
such spouse. The filing with the Committee of a new beneficiary designation
shall cancel all previously filed beneficiary designations.

     If an optionee fails to designate a beneficiary, or if all designated
beneficiaries of an optionee predecease the optionee, then each outstanding
option hereunder held by such optionee, to the extent exercisable, may be
exercised by such optionee’s executor, administrator, legal representative or
similar person.

3.12 Governing Law. This Plan, each option hereunder and the related Agreement,
and all determinations made and actions taken pursuant thereto, to the extent
not otherwise governed by

11



--------------------------------------------------------------------------------



 



the Code or the laws of the United States, shall be governed by the laws of the
State of Illinois and construed in accordance therewith without giving effect to
principles of conflicts of laws.

3.13 Foreign Employees. Without amending this Plan, the Committee may grant
options to eligible persons who are subject to laws of foreign countries or
jurisdictions on such terms and conditions different from those specified in
this Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of this Plan and, in furtherance
of such purposes the Committee may make such modifications, amendments,
procedures, subplans and the like as may be necessary or advisable to comply
with provisions of laws of other countries or jurisdictions in which the Company
or its Subsidiaries operates or has employees.

12